Case 1:18-cr-20655-MGC Document 66 Entered on FLSD Docket 04/22/2019 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      MIAMI DIVISION

  UNITED STATES OF AMERICA
            Plaintiff,
                                                   CASE NO. 18-CR-20655-MGC
  v.

  GERALD JAROME SPATE,
             Defendant.
  _______________________________/

       MOTION FOR DOWNWARD DEPARTURE OF CRIMINAL HISTORY
                     CATEGORY - USSG §4A1.3

         COMES NOW, THE DEFENDANT, GERALD JAROME SPATE, by and

  through undersigned counsel, and respectfully moves this Honorable Court for a

  Downward Departure of his Criminal History Category from IV to III and as grounds in

  support would state:

         1.     Mr. Spate has seven criminal history category points resulting in a Criminal

  History Category of IV (PSI para. 50). One point is for a 2004 DUI offense and the other

  six points result from two felony convictions for which he has been sentenced to a

  concurrent term of five years in Florida State Prison.

         Both of the offenses for which Mr. Spate is serving his state prison term occurred

  subsequent to his involvement in this tax fraud conspiracy. The first case was originally

  closed with a term of probation in 2014. That probation was revoked when he was

  arrested for the second case in 2015. A concurrent sentence was imposed to resolve both
Case 1:18-cr-20655-MGC Document 66 Entered on FLSD Docket 04/22/2019 Page 2 of 2



  cases, however, the effect is that each offense is counted separately for criminal history

  points purposes and inflates his criminal history points significantly.

         2.     A Criminal History Category of IV is unwarranted where the offenses that

  increase his criminal history category from III to IV consist of a 2004 DUI offense and

  concurrent prison terms for felony offenses counted separately. Under these

  circumstances the Court may grant a downward departure of Mr. Spate’s Criminal

  History Category on the basis that criminal points for minor Cannabis offenses

  substantially over-represent the seriousness of his criminal history.

         WHEREFORE, Mr. Spate respectfully moves this Honorable Court for a

  Downward Departure of his Criminal History Category from IV to III.

                                                    Respectfully submitted,

                                                    Anthony J. Stonick
                                                    Attorney at Law
                                                    10 High Point Road
                                                    Suite C
                                                    Tavernier, FL 33070
                                                    Ph. (305) 324-7888
                                                    ajstonick@gmail.com

                                                    By:    /s/ Anthony J. Stonick
                                                           Anthony J. Stonick
                                                           Florida Bar Number 28770

                             CERTIFICATE OF SERVICE
                 I HEREBY CERTIFY that on this 22nd day of April, 2019, I electronically
  filed the foregoing MOTION FOR DOWNWARD DEPARTURE OF CRIMINAL
  HISTORY CATEGORY - USSG §4A1.3 with the Clerk of the Court by using CM/ECF.

                                                    By:    /s/ Anthony J. Stonick
                                                           Anthony J. Stonick
